Title: To James Madison from Alexander James Dallas, 12 June 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
12 June 1816

The Cumberland road.progresses  than I expected...The report is that Mr. Shriver will be tempted to resign his charge for employment under a Company in Maryland.  It will be difficult to supply his place, though his slow march has been censured.  Col. Williams estimates his services at too high a price; and there are other reasons for confining his share in the work to a temporary engagement.  I trouble you with a general statement, intended to announce, as far as seems practicable, the existing difficulties on this subject.  Be so good as to return the statement and papers, with your decision.
The state of the currency does not improve, and the conduct of the Banks is in opposition to every measure, for reestablishing coin.  The Banks of New-England, the Southern Banks, and the Banks in the Western country, would, I believe, follow the lead of the Banks of the middle States; but I have lost all confidence in the institutions of Pennsylvania, Maryland, and New-York.  The inclosed letter from a friend, the Vice-President of the Bank of America in New-York, opens a very unpleasant prospect.  Under the assurances which had been given in Philadelphia, as well as New-York, of active preparations for resuming specie payments, with reference to the 1. of July, I had determined to suspend any Treasury interference, until the lapse of time had put the sincerity of the Banks to the test.  An inspection of the Accounts of the principal institutions, which are connected with the Treasury, shews that in New-York some efforts have been made; in Philadelphia that, amid’t a profusion of professions, little has been done; and in Baltimore, the movement has been principally retrograde.  It is, therefore, indispensable, that the Government should express its views; and its designs, as soon as the fate of the subscriptions to the National Bank is ascertained.  I have always avoided, as much  possible, giving you, or the Heads of Departments trouble upon Treasury embarrassments; but as I shall not be here to take the responsibility and the defence, of any measure when Congress assembles, I think you will approve of my calling your attention to the Resolutions of the 29. ofApril last, and of submitting to a Cabinet decision, the question, whether at this time any, and, if any, what measure ought to be adopted by the Department, for collecting the revenue in the lawful money of the United States?  The Resolution contemplates, perhaps, some process prior to the 20. of February, when it imperatively forbids the acceptance of any other kind of payment.  It would not be expedient, however, to act before the subscription to the National Bank is closed, as we might produce an excitement unfavorable to the subscription, which, at present, has  a general appearance of support.  Iam, Dear Sir, most respectfully & faithfully, Yr. obed Serv.

A.J. Dallas

